     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISCTRICT OF GEORGIA
                           ATLANTA DIVISION

Lisa Francis,                           )
                                        )
            Plaintiff,                  )          Civil Action File No.
                                        )
v.                                      )
                                        )      JURY TRIAL DEMANDED
Board of Regents of the University      )
System of Georgia,                      )
                                        )
            Defendant.                  )


                                 COMPLAINT

      COMES NOW, Plaintiff Lisa Francis (“Plaintiff” or “Ms. Francis”), by and

through his counsel, and brings this Complaint for damages against Defendant

Board of Regents of the University System of Georgia (“the University” or

“Defendant”).

     I.     Introduction

      1.    Ms. Francis is a student at Kennesaw State University (“KSU”) and

was employed by the University as a Peer Mentor. Due to a stroke, Ms. Francis

suffers from right-side weakness and periodic right-side paralysis. She is unable

to write by hand. In January 2019, the University terminated Ms. Francis’s

employment because she could not take handwritten notes due to right-side
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 2 of 10




weakness. The University had ignored Ms. Francis’s requests for reasonable

accommodations.

          2.   As set forth herein, the University’s conduct regarding Ms. Francis

violated § 504 of the Rehabilitation Act and Title II of the Americans with

Disabilities Act (“ADA”). Ms. Francis seeks compensatory damages caused by

the University’s illegal conduct, as well as reasonable attorneys’ fees and

injunctive relief.

    II.        Jurisdiction and Venue

          3.   The Court has subject matter jurisdiction of this action, which arises

under federal statutory law.

          4.   Venue is proper in this district and division as the wrongs giving

rise to Ms. Francis’s claims took place herein.

   III.        Parties

          5.   Mr. Francis is a resident of Cobb County, Georgia. She submits

herself to the jurisdiction of this Court.

          6.   Ms. Francis is a qualified individual with a disability within the

meaning of the Rehabilitation Act, Title II of the ADA, and all applicable

regulations.




                                             2
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 3 of 10




       7.    Defendant Board of Regents of the University System of Georgia

administers all public universities in the State of Georgia, including KSU.

       8.    Defendant is a public entity within the meaning of Title II of the

ADA.

       9.    KSU is located in Cobb County, Georgia, within this district and

division.

       10.   Defendant is a recipient of federal student aid funds and, upon

information and belief, other federal funds and grants.

   IV.       Facts

       11.   On October 13, 2016, at age 48, Ms. Francis suffered from a severe

stroke.

       12.   As a result of her stroke, Ms. Francis experienced and continues to

experience cognitive difficulties, and she has frequent refractory epileptic

seizures that are particularly triggered by stress.

       13.   She suffers from constant weakness in her right arm and hand.

Following epileptic seizures, Ms. Francis frequently experiences Todd’s

paralysis, which causes her right side to be completely paralyzed or extremely

weak. The Todd’s paralysis generally lasts anywhere from a few hours to a few

days. When she experiences Todd’s paralysis, she is unable to engage in any



                                          3
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 4 of 10




activities using her right side.

      14.    Her constant right-side weakness prevents her from taking

handwritten notes.

      15.    Among the educational services offered by KSU is a longstanding

Peer Mentor program through its Academy for Inclusive Learning and Social

Growth. The Peer Mentor program matches disabled students with Peer

Mentors, who are also KSU students. The Peer Mentors provide mentorship,

guidance, and job shadowing opportunities to the student mentees to help them

succeed in the university’s academic and professional environment. The program

is also designed to develop the Peer Mentors’ leadership and professional skills.

      16.    In addition to the educational function of the program as described

above, Peer Mentors are employees of the University. They are paid an hourly

wage for their time mentoring other students.

      17.    The Peer Mentor program is a service, program, or activity within

the meaning of Title II of the ADA.

      18.    On or about June 26, 2018, Ms. Francis applied to be a Peer Mentor.

      19.    In her cover letter, Ms. Francis was open about her disability.

      20.    On or about August 16, 2018, the University formally hired Ms.

Francis to serve as a Peer Mentor, though the University had already assigned a


                                         4
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 5 of 10




mentee to Ms. Francis.

         21.    Ms. Francis told her supervisors she either would need to be

assigned a mentee who did not require Ms. Francis to serve as a scribe or note-

taker.

         22.   During her first months as a Peer Mentor, Ms. Francis successfully

worked with four disabled student mentees.

         23.   Towards the end of the Fall semester, Ms. Francis’s supervisor,

Katherine Rigsby, and Ms. Francis agreed on the specific students Ms. Francis

would mentor during the Spring semester. The mentees were selected for Ms.

Francis because they did not require a scribe.

         24.   However, in December 2018, a new supervisor, Jasmine James, took

over the Peer Mentor program.

         25.   Ms. James ignored Ms. Francis’s request for placement with students

who did not require a note-taker or scribe and did not honor Ms. Francis’s prior

agreement with Ms. Rigsby.

         26.   Instead, on or about January 10, 2019, Ms. James fired Ms. Francis.

         27.   Ms. James told Ms. Francis she was fired because she could not use

her right hand to take handwritten notes.




                                           5
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 6 of 10




         28.   As a result, Ms. Francis has suffered economic and non-economic

damages, including emotional distress.

         V.    Legal Claims

                       Count I: Section 504 of the Rehabilitation Act

         29.   By this reference, Ms. Francis incorporates the above factual

statements as if fully stated herein.

         30.   The Rehabilitation Act provides that “[n]o otherwise qualified

individual with a disability in the United States … shall, solely by reason of her

or his disability, be excluded from the participation in, be denied the benefits of,

or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 29 U.S.C. §794(a) (2000).

         31.   The Rehabilitation Act requires that “an otherwise qualified

handicapped individual must be provided with meaningful access to the benefit

that the grantee offers.” Alexander v. Choate, 469 U.S. 287, 301 (1985).

         32.   The University is an entity that receives federal funds in numerous

areas.

         33.   The University denied Ms. Francis the benefits of its employment

and educational programs by (1) failing to reasonably accommodate her




                                           6
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 7 of 10




disability to allow her to continue to participate in the Peer Mentor program, and

(2) terminating her from the Peer Mentor program because of her disability.

      34.    The University further engaged in discrimination by providing the

benefits of its employment and educational programs and other related services

to its students as a whole, while failing to do the same for Ms. Francis because of

her disability.

      35.    Based on the evidence described herein, and additional evidence to

be presented at trial, the University exercised deliberate indifference to Ms.

Francis’s federally protected rights.

      36.    Ms. Francis is entitled to recover economic and non-economic

compensatory damages, including damages for emotional distress, for the harm

she has experienced as a consequence of the violations of the Rehabilitation Act

described herein.

      37.    Ms. Francis also is entitled to recover a reasonable attorney’s fee,

and the costs of this action

             Count II: Title II of the Americans with Disabilities Act

      38.    By this reference, Ms. Francis incorporates the above factual

statements as if fully stated herein.




                                          7
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 8 of 10




      39.    Title II of the ADA provides that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity, or

be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

      40.    The University is a public entity.

      41.    The University denied Ms. Francis the benefits of its services,

programs, or activities by (1) failing to reasonably accommodate her disability to

allow her to continue to participate in the Peer Mentor program, and (2)

terminating her from the Peer Mentor program because of her disability.

      42.    The University further engaged in discrimination by providing the

benefits of its services, programs, or activities to its students as a whole, while

failing to do the same for Ms. Francis because of her disability.

      43.    Based on the evidence described herein, and additional evidence to

be presented at trial, the University exercised deliberate indifference to Ms.

Francis’s federally protected rights.

      44.    Ms. Francis is entitled to recover economic and non-economic

compensatory damages, including damages for emotional distress, for the harm

she has experienced as a consequence of the violations of Title II of the ADA

described herein.


                                          8
     Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 9 of 10




      45.    Ms. Francis also is entitled to recover a reasonable attorney’s fee,

and the costs of this action

      WHEREFORE, Plaintiff respectfully requests the following relief:

      a.     A trial by jury;

      b.     Compensatory damages for all economic and non-economic injuries,

including emotional distress damages;

      c.     A declaration that Defendant is in violation of the Rehabilitation Act

due to its denial of the benefits of employment, educational programs, and other

related services to Plaintiff;

      d.     A declaration that Defendant is in violation of Title II of the ADA

due to its denial of its services, programs, or activities to Plaintiff;

      e.     Appropriate injunctive relief;

      f.     Reasonable attorneys’ fees and costs; and

      g.     Other legal and equitable relief as the court finds appropriate.




                                            9
Case 1:20-cv-03817-SDG-RDC Document 1 Filed 09/15/20 Page 10 of 10




 Respectfully submitted this 15th day of September, 2020.



                                       /s/ Daniel Werner
                                       Daniel Werner
                                       Georgia Bar No. 422070
                                       dan@decaturlegal.com
                                       James Radford
                                       Georgia Bar No. 108007
                                       james@decaturlegal.com
                                       RADFORD & KEEBAUGH, LLC
                                       315 W. Ponce de Leon Ave.
                                       Suite 1080
                                       Decatur, Georgia 30030
                                       (678) 271-0300

                                       Attorneys for Plaintiff




                                  10
